[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is the plaintiff's motion for a deficiency judgment following a judgment of strict. foreclosure with respect to property located at 69 Peru Street, Willimantic, Connecticut.
On September 18, 1995, the court entered a judgment of strict foreclosure in favor of the plaintiff and set a law day of October 23, 1995. Also, the court found the original debt secured by the mortgage to be $104,945.49 on the date of judgment; awarded attorney's fees of $1,500; awarded appraiser's fees of $350; and awarded the statutory search fee of $150. The defendants failed to redeem, and title to the premises vested in the plaintiff on October 24, 1995. On October 27, 1995, the plaintiff moved for deficiency judgment. On January 16, 1996, the court conducted an evidentiary hearing on the motion. CT Page 478
Based on the evidence adduced at that hearing, the court finds that the debt on the original loan now equals $105,857.91. Statutory interest from the date title vested to January 17, 1996, equals $251.60. The original costs total $915.20. The debt plus statutory interest, costs, and the $1,500 in attorney's fees creates a total judgment debt of $108,524.71. The court finds that the fair market value of the property on October 24, 1995, was $110,000. The court arrives at this value after a careful consideration of the testimony of Rene Glaude, the plaintiff's expert witness, and the defendant, Alton Withee. Glaude never viewed the interior of the home and was unaware of a variety of improvements, including a partially finished basement, which enhance the value of the property.
Because the fair market value of the property on the day title vested exceeds the total judgment debt, the motion for deficiency judgment is denied.
SFERRAZZA, J.